DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims the priority of the foreign application JP2017-150106 filed on 8/2/2017. Examiner acknowledges the priority. 

Response to Amendment
Claims 1,4 and 5 are amended. Claims 3 and 6 are cancelled. Claims 1-2 and 4-5 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 11/18/2021 have been reviewed. Following are the response: 
Response to Nonstatutory Double Patenting Rejection
In light of amendments nonstatutory double patenting rejection is withdrawn. 
Response to Rejections under 35 U.S.C. § 103
Examiner acknowledges applicant’s description of Para 0076-0085, however claims does not include the detailed concept and can be broadly interpreted. Examiner agrees that the reference cited cannot read upon the concept of frequency distribution, however that an “or” statement in the claims 

Bosua 
Applicant argues “Even assuming arguendo that the context parameter values disclose sensor data and that ambient noise context parameter values disclose background noise, which Applicant disputes, Bosua fails to disclose extracting ambient noise from  among the context parameter values. Even further assuming arguendo that the "extracting a context parameter value pattern associated with the control instruction from a plurality of control records" discloses extracting an ambient noise context parameter, which Applicant disputes, Bosua further fails to disclose that any such extracting is performed by sorting context parameter values generated at a plurality of times based on values of the context parameter values or based on a frequency distribution of the context parameter values.” However Bosua in Para 0092 he lighting system is preferably automatically controlled according to the control instruction in response to the occurrence of an instantaneous set of context parameter values substantially matching the context parameter value pattern. However, the control instructions and associated contextual pattern can be otherwise determined. Here matching the pattern is analogous to sorting, the system has to sort to match the instantaneous pattern, further Bosua mentions “set” of parameters at given times. 
Examiner’s note: 

It appears Para 0080-0085 describes the concept of sorting arrays and the benefits of looking into ordinal number, examiner agrees that that concept is not taught in the references provided, however the way the claims are structured, under broadest reasonable interpretation, the references still reads on the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “sensor unit, extraction unit and transmission unit ” of claims 1-2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “sensing, extracting, transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Sensor unit – executed by the CPU (Para 0029, Fig 2-3) 
Extraction unit – executed by the CPU (Para 0029, Fig 2-3)
Transmission unit – executed by the CPU (Para 0029, Fig 2-3)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (  PCT/US17/31721) and further in view  Ravid ( US Pub:  20180144418) and further in view of Pogorelik ( US Pub: 20170094716) 
Regarding claim 1, Cella teaches a  sensor device for transmitting, to an external device installed external to the sensor device, sensing data generated from monitoring a target( data monitoring device transmits the data to the remote servers, Para 0061), the sensor device comprising: a sensor unit configured to generate sensing data including background noise data(noise data, Para 0169, 0243), the background noise data representing noise from a cause other than the target ( overall noise ( environments external etc.), Para 0169, Para 0243 ( page 110) ); an extraction unit configured to extract the background noise data from the sensing data( identify noise, pattern recognition, Page 128); and a transmission unit configured to transmit the sensing data and configured to transmit the extracted background noise data to the external device separately from transmitting the sensing data ( transmitting data, Para 0061), wherein the background noise indicates a reliability of the sensor device ( use of background ( ambient) noise to determine the characteristics and failure of the device, Para 0108, 0232) 
Cella does not explicitly teaches transmitting background data separately from the sensing data
( noise signal is generated and/or send, Para 0637-0638; measurements are performed by the separate devices and processing can be perform centrally, processing can be performed in a distributed manner, Para 0199; data can be transported by parallel processor) 
It would have been obvious having the concept of Cella to further include the teachings of Ravid before effective filing date to construct a plurality of profiles in the aggregate way and noise can be transmitted separately to reduce the bandwidth

Cella modified by Ravid does not explicitly teach the background noise is generated in response to a request
However Pogorelik teaches the background noise is generated in response to a request ( requesting a noise data, Para 0032-0039; wherein the noise data is the environment data ( Para 0048)) 
It would have been obvious having the teachings of Cella and Ravid to further include the concept of Pogorelik before effective filing date so that data can be obtain on the circumstance basis ( Para 0021-0022, Pogorelik) 
Cella  modified Ravid and Pogorelik by does not explicitly teaches  extract the background noise data from the sensing data by sorting the items of sensing data generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data
However Bosua teaches extract the background noise data from the sensing data by sorting the items of sensing data ( matching the pattern, Para 0092-0093)  generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data ( values associated with context parameter ( context parameter includes ambient noise), Para 0093, 0092) 
It would have been obvious having the teachings of Cella and Ravid  to further include the concept of Bosua before effective filing date to use the known method of  indication for the device to understand which parameter is pattern or parameter is about, hence yielding a predictable results ( Para 0092-0093, Bosua ) 

Regarding claim 2, Cella above in claim 1, teaches storage configured to store items of sensing data generated at a plurality of times, wherein the transmission unit is configured to collectively transmit the items of sensing data stored in the storage to the external device ( store the data and cumulatively transmit the data, Para 0588, periodically sharing the data, Para 0522, 0754) 


Regarding claim 5, arguments analogous to claim 1, are applicable In addition Cella teaches a  non-transitory computer-readable medium storing a program ( computer readable medium, Para 0285)  for transmitting background noise data ( transmitting data, Para 0061)  , the program causing a computer to perform operations as above in claim 1.   2Shuichi MISUMILEX.105.0023.PC Preliminary Amendment 

Regarding claim 4, arguments analogous to claim 5, are applicable.  In addition Cella teaches a method to perform the functions of claim 5 ( Abstract) 

2nd Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (  PCT/US17/31721) and further in view  Chakra ( US Pub: 20120166188) and further in view of Pogorelik ( US Pub: 20170094716)

Regarding claim 1, Cella teaches a  sensor device for transmitting, to an external device installed external to the sensor device, sensing data generated from monitoring a target( data monitoring device transmits the data to the remote servers, Para 0061), the sensor device comprising: a sensor unit configured to generate sensing data including background noise data(noise data, Para 0169, 0243), the background noise data representing noise from a cause other than the target ( overall noise ( environments external etc.), Para 0169, Para 0243 ( page 110) ); an extraction unit configured to extract the background noise data from the sensing data( identify noise, pattern recognition, Page 128); and a transmission unit configured to transmit the sensing data and configured to transmit the extracted background noise data to the external device separately from transmitting the sensing data ( transmitting data, Para 0061), wherein the background noise indicates a reliability of the sensor device ( use of background ( ambient) noise to determine the characteristics and failure of the device, Para 0108, 0232) 
Cella does not explicitly teaches transmitting background data separately from the sensing data
However Chakra  teaches the concept of transmitting background data separately from the sensing data (sounds are sent and are tagged separately;  background data and voice data are tagged separately, Para 0030) 
( Para 0030, Chakra) 

Cella modified by Chakra does not explicitly teach the background noise is generated in response to a request
However Pogorelik teaches the background noise is generated in response to a request ( requesting a noise data, Para 0032-0039; wherein the noise data is the environment data ( Para 0048)) 
It would have been obvious having the teachings of Cella and Ravid to further include the concept of Pogorelik before effective filing date so that data can be obtain on the circumstance basis ( Para 0021-0022, Pogorelik) 
Cella  modified by Chakra and Pogorelik  does not explicitly teaches  extract the background noise data from the sensing data by sorting the items of sensing data generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data
However Bosua teaches extract the background noise data from the sensing data by sorting the items of sensing data ( matching the pattern, Para 0092-0093)  generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data ( values associated with context parameter ( context parameter includes ambient noise), Para 0093, 0092) 
It would have been obvious having the teachings of Cella and Chakra and Pogorelik   to further include the concept of Bosua before effective filing date to use the known method of  indication for the device to understand which parameter is pattern or parameter is about, hence yielding a predictable results ( Para 0092-0093, Bosua ) 



Regarding claim 2, Cella above in claim 1, teaches storage configured to store items of sensing data generated at a plurality of times, wherein the transmission unit is configured to collectively transmit the ( store the data and cumulatively transmit the data, Para 0588, periodically sharing the data, Para 0522, 0754) 


Regarding claim 5, Cella teaches a  non-transitory computer-readable medium storing a program ( computer readable medium, Para 0285)  for transmitting background noise data ( transmitting data, Para 0061) 
 , the program causing a computer to perform operations comprising:  2Shuichi MISUMILEX.105.0023.PC Preliminary Amendment obtaining sensing data generated from monitoring a target ( remote servers obtains data, Para 0061) , the sensing data including background noise data representing noise from a cause other than the target ( overall noise ( environments external etc.), Para 0169, Para 0243 ( page 110) ) ; extracting the background noise data from the sensing data ( identify noise, pattern recognition, Page 128); transmitting the sensing data and transmitting the extracted background noise data ( transmitting data, Para 0061) wherein the background noise indicates a reliability of the sensor device( use of background ( ambient) noise to determine the characteristics and failure of the device, Para 0108, 0232)
Cella does not explicitly mentions transmitting the background data separately from the sensing data 
However Chakra  teaches the concept of transmitting background data separately from the sensing data (sounds are sent and are tagged separately;  background data and voice data are tagged separately, Para 0030) 
It would have been obvious having the concept of Cella to further include the teachings of Chakra before effective filing date to let user/system to filter out different sounds more easily ( Para 0030, Chakra) 

Cella modified by Chakra does not explicitly teach the background noise is generated in response to a request
However Pogorelik teaches the background noise is generated in response to a request ( requesting a noise data, Para 0032-0039; wherein the noise data is the environment data ( Para 0048)) 
( Para 0021-0022, Pogorelik) 
Cella  modified by Chakra and Pogorelik  does not explicitly teaches  extract the background noise data from the sensing data by sorting the items of sensing data generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data
However Bosua teaches extract the background noise data from the sensing data by sorting the items of sensing data ( matching the pattern, Para 0092-0093)  generated at a plurality of times based on values indicated by the items of sensing data or by referring to a frequency distribution of sensing data ( values associated with context parameter ( context parameter includes ambient noise), Para 0093, 0092) 
It would have been obvious having the teachings of Cella and Chakra and Pogorelik   to further include the concept of Bosua before effective filing date to use the known method of  indication for the device to understand which parameter is pattern or parameter is about, hence yielding a predictable results ( Para 0092-0093, Bosua ) 



Regarding claim 4, arguments analogous to claim 5, are applicable.  In addition Cella teaches a method to perform the functions of claim 5 ( Abstract) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674